969 A.2d 1179 (2009)
Eric JOSEPH, Petitioner
v.
COURT OF COMMON PLEAS OF PHILADELPHIA COUNTY, Respondent.
No. 153 EM 2008.
Supreme Court of Pennsylvania.
April 3, 2009.

ORDER
PER CURIAM.
AND NOW, this 3rd day of April, 2009, the Application for Leave to File Original *1180 Process and the Petition for Writ of Mandamus and/or Extraordinary Relief are GRANTED. The docket at CP-51-CR-0438421-1984 shows that Court of Common Pleas sent notice of the February 16, 2007 order denying Petitioner's Post Conviction Relief Act on March 20, 2007. Thus, Petitioner's March 27, 2007 notice of appeal was timely filed. See Commonwealth v. Hess, 570 Pa. 610, 810 A.2d 1249, 1254 (2002). The Court of Common Pleas of Philadelphia County is directed to accept Petitioner's timely notice of appeal for filing.